Citation Nr: 1211128	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include as a result of exposure to chemicals or asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Veteran's appeal was previously before the Board in May 2008 and January 2010 whereby it was remanded for further evidentiary development.  In March 2011, a decision was issued that denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion to remand this claim to the Board for action consistent with the January 2012 Joint Motion.  The appeal has now been returned to the Board for consideration in accordance with that Motion.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he presently has a respiratory disorder that developed as a result of his in-service exposure to either noxious unknown gasses/chemicals and/or asbestos.  Regarding his unconfirmed gas/chemical exposure, the Veteran asserts that in 1965, while stationed at Fort Benning, Georgia, he was a volunteer in a testing program concerning unknown gasses on 3 occasions and no more than one time per month whereby he was placed in a room that was filled with an unknown gas.  He was instructed to wait for as long as possible prior to putting on his gas mask.  He testified that he experienced a burning sensation to his eyes and face during testing that cleared up when he put his gas mask on.  He reportedly noticed shortness of breath after testing was complete in 1965 while marching.  Regarding his unconfirmed asbestos exposure, he asserts that the barracks where he lived for 2 years during service had asbestos covered pipes.  He testified that what he believes was asbestos covering the pipes was undisturbed in that he did not work on the pipes and he never saw it flake or separate from the pipes.  

This claim was previously remanded by the Board in May 2009, and January 2010, to clarify whether the Veteran had a current diagnosis of a respiratory disorder and if so, what the diagnosis was and to determine if the calcified hilar mass found on the Veteran's left lung in May 1966, less than 2 months following discharge, was more or less likely than not present during the Veteran's service given its size and context in 1966 and for an etiological opinion as to whether the respiratory disorder(s) diagnosed upon examination, if any, are related to that mass.  The January 2010, remand noted that private treatment records indicated that the Veteran, at times, had been diagnosed with mild emphysema and chronic obstructive pulmonary disorder (COPD).  VA examination in February 2009 diagnosed "chronic lung disease" without further specification.  That examiner later referred to the Veteran as having emphysema and granulomatous lung disease without any explanation as to the relationship, if any, between the aforementioned disorders and the left calcified hilar mass shown on chest x-ray in May 1966.  The February 2009, VA examiner referred the case to a pulmonologist for an opinion in this matter.  

In September 2009, a VA pulmonologist fellow found that the Veteran did have a calcified granuloma as indicated on chest x-ray, however, he did not have COPD, emphysema, or changes on chest x-ray consistent with asbestos exposure.  The examiner did not comment on the relationship, if any, between the Veteran's diagnosed calcified granuloma and any breathing problems currently experienced by the Veteran, or whether it was likely to have been caused by exposure to gasses/chemicals as asserted by the Veteran.  Moreover, the examiner did not comment on prior treatment records indicating the presence of mild emphysema and/or COPD.  The report indicated that the examiner intended to check the Veteran's atrial blood gasses, but the results of the test were not shown in the report of examination.  

The January 2012, Joint Motion recalled the Board's January 2010 remand and noted that upon undergoing subsequent VA examination in July 2010, it was again found that the Veteran did not have emphysema or COPD, however, the examiner did not clarify or explain why prior diagnoses of emphysema by several physicians were invalid.  Moreover, it was determined that the July 2010, VA examiner did not fully clarify whether the infection opined to have caused the calcified hilar mass that was identified on chest x-ray in May 1966 may have been related to service given that it showed up on x-ray within 2 months of discharge, or whether the mass has a relationship to the Veteran's current pulmonary problems.  Also, the July 2010 VA examination reportedly did not adequately resolve the issue as to whether there was any respiratory symptomatology/ disability associated with the granuloma because the examiner merely stated that the Veteran does have residual of the calcified hilar mass found on the left lung in May 1966.  Therefore, Joint Motion found that the Board did not assure compliance with the directives contained in the January 2010 remand, and the matter was returned to the Board to ensure such compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court stated that a remand was required for the Board to obtain an additional VA medical opinion to determine whether the Veteran has emphysema, and if not, for an explanation or clarification regarding why he was previously diagnosed with emphysema by multiple physicians.  The Court instructed that the additional VA medical opinion is to contain an explanation of how long it takes for a calcified hilar mass (caused by infection) to develop and the opinion is to state whether it is more or less likely than not that the infection that caused the calcified hilar mass was present during the Veteran's active service.  It addition, the opinion must explicitly state whether there is any respiratory symptomatology/disability associated with the calcified hilar mass, and if so, such symptomatology/disability, as well as manifestations of the symptomatology/disability should be identified.  

Additionally, review of the record indicates that there are outstanding VA and private treatment records and diagnostic reports pertaining to the disability on appeal that have not been associated with the claims folder.  To the extent possible, the VA and private treatment records and diagnostic reports discussed below should be obtained and associated with the claims folder prior to obtaining the aforementioned VA medical opinion in this matter.

An August 2000 private treatment note from Dr. N. Z. of Thompson Family Health Center shows that the Veteran reportedly underwent "a work-up" in 1988 pertaining to the spot found on his lung in 1966 and it was "negative."  It does not appear that the 1988 work-up has been requested or associated with the claims folder.

In addition, treatment records from the VA Pulmonary Care Clinic note that the Veteran was referred to that clinic following a December 2000 VA surgical consultation for an umbilical hernia to rule out suspicions of COPD and Coal Worker's Pneumoconiosis due to the Veteran's occupational exposure to chemical fumes and organic dust while working at an ammunition plant for 10 years.  They also show that the Veteran presented with a chest x-ray performed on September 10, 1998 that "showed some spots on his lungs."  They also note that the Veteran was diagnosed with sleep apnea in 1998 after diagnostic testing at Humana Hospital in Richland, Virginia.  Other VA treatment records show that in May 2005, the Veteran saw a doctor "at St. Charles" (pertaining to left lower quadrant pain to palpitation) who sent him to the Mountain Home VAMC.  In September 2005, the Veteran reported that his health was being followed at the VA Vansant Rural Outreach Clinic.  However, it does not appear that VA treatment records dating prior to March 2001, the 1998 diagnostic testing or treatment reports from Humana Hospital that led to and diagnosed sleep apnea, the September 1998 chest x-ray and associated treatment records that necessitated the September 1998 chest x-ray, or treatment records from "St. Charles" or the VA Vansant Outreach Clinic have been requested or associated with the claims folder.  

Similarly, the February 2009 and July 2010 VA examiners have referred to VA treatment records and examination reports that are not contained in the record.  With the exception of the aforementioned VA examination reports, the most recent VA treatment records and diagnostic reports associated with the claims folder are dated in September 2005.  Nevertheless, the Board notes that the February 2009 VA examination report indicated that the Veteran underwent 5 vessel coronary artery bypass surgery at Holston Valley Wellmont Hospital in Kingsport, Tennessee in February 2009.  The examination report also referenced a VA pulmonary diagnostic study dated February 23, 2009 that may have been incomplete.  There was notation that C & P examination PFT results had an addenda and a Vista Imaging attachment was referenced for the PFT findings and diagnostic report.  A February 23, 2009 addendum merely stated that PFT results were normal.  The actual February 2009 PFT findings and diagnostic report is not available for the Board's review.  Similarly, the February 2009 VA examination report referenced abnormal PFT findings dated May 12, 2008, however, the actual findings and diagnostic report is not available for the Board's review.  Similarly, the September 2009 VA examiner who provided an addendum opinion to the February 2009 VA examination report stated "please see dictated C&P exam done by Dr. M. P. on 3/18/09 in Vista Imaging."  The referenced examination report is not of record.  Finally, the July 2010 examiner acknowledged the May 2008 abnormal PFT testing results as noted in the February 2009 examination report, however, he stated that the complete test results and diagnostic report was not of record, nor was he able to locate it in CPRS for review.  It appears that he relied on the absence of the reported abnormal PFT test results from May 2008, combined with subsequent "normal" PFT findings in February 2009, in opining that the Veteran does not have COPD or emphysema.  

Upon remand, all relevant ongoing medical records should be obtained, to include VA treatment records, pulmonary testing results and diagnostic reports and any associated Vista Imaging attachments.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.). 

Finally, the Board notes that although a request was made to the National Personnel Records Center (NPRC) in attempts to verify the Veteran's alleged gas/chemical exposure, it does not appear that a request has been made to the Department of the Army as directed in the Board's May 2008 remand.  In light of the need to remand this case for additional development, the RO/AMC should make an additional attempt to verify the Veteran's alleged gas/chemical and asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Department of the Army and any other appropriate federal agency to determine if the Veteran was exposed to noxious gas, particularly at Fort Benning, Georgia in 1965.  The RO/AMC should request any available information regarding volunteer tests that involved use of a gas chamber and were performed during any 3 month period during the late spring, summer, or early fall 1965 at Fort Benning, Georgia.  If any records are unavailable, a note to that effect should be placed in the claims file and the Veteran and his representative should be advised.  

2.  Ask the Veteran to submit or provide information and authorization necessary to enable VA to obtain the following private treatment records: a medical work-up for a spot on his lung in 1988 as alluded to in the August 2000 private treatment record; a chest x-ray dated September 10, 1998 as alluded to in a June 2001 VA treatment note; treatment and diagnostic testing records and reports pertaining to sleep apnea dating since 1998 from Humana Hospital in Richland, Virginia as alluded to at the February 2008 Travel Board Hearing; any treatment received at "St. Charles" as alluded in a May 2005 VA treatment note; and clinical/inpatient treatment records from Holston Valley Wellmont Hospital in Kingsport, Tennessee pertaining to coronary artery bypass surgery in February 2009.  In addition, ask the Veteran to provide names, dates, and location of any medical provider who is currently treating or who has treated him for respiratory and/or pulmonary disorder since September 2008.

Also obtain and include in the claims file, if any, all VA treatment records from the VA Vansant Out Reach Clinic.  Also obtain and include in the claims file any VA treatment records dating prior to March 2001 and since September 2005 from the Mountain Home VAMC, to include any associated Vista Imaging attachments, findings and diagnostic reports of pulmonary function tests (PFTs), to include those performed in May 2008 and February 2009, and the March 18, 2009 dictated C&P examination done by Dr. M. P. as alluded to in the September 2009 VA addendum opinion.  If arterial blood gas studies were performed, the results thereof, together with an interpretation thereof, should be placed in the claims file.  

All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

3.  After all outstanding treatment records, if any, are associated with the claims file, the AMC/RO should request a medical opinion from a VA pulmonologist as to the following:

a.  Does the Veteran currently have any diagnosable pulmonary disorder?  In responding to this question, the examiner should specifically reference the private treatment records indicating that the Veteran was diagnosed with emphysema and COPD; the radiological reports indicating that he has granulomatous disease and/or residuals of granulomatous disease in the lungs; the abnormal PFT result in May 2008; the February 2009, VA report of examination indicating that the Veteran has "chronic lung disease," the September 2009, VA addendum to the February 2009; VA report of examination indicating that the Veteran does NOT have emphysema or COPD and that chest x-rays did not demonstrate changes consistent with asbestosis; and, the July 2010, VA report of examination indicating that the Veteran has a stable left hilar calcified lymph node likely secondary to old granulomatous disease (infectious) and unlikely secondary to occupational related lung disease and that the Veteran does have residual of the calcified hilar mass found on the left lung in May 1966 as seen on February 2009 and July 2010 chest x-rays.  If further examination of the Veteran is required to answer this, or any other question posed herein, to a reasonable medical certainty, then this should be accomplished and all necessary tests and studies should be performed.  If any such tests and studies are performed, copies of the results thereof (e.g., radiology reports, blood chemistry reports and PFT reports) should be placed in the claims file.  If the examiner finds that the Veteran does not have emphysema, please provide clarification and explanation concerning why emphysema has been diagnosed by more than 1 physician. 

b.  If the Veteran currently has a pulmonary disorder, is that disorder at least as likely as not (at least 50 percent likely) to be related to either (i) exposure to chemicals or gasses and undisrupted asbestosis exposure as reported by the Veteran or (ii) to the calcified hilar mass found in the Veteran's left lung in May 1966?  In responding to this question, please include notation and consideration of the statements and opinions submitted in May 2005 by Dr. N. indicating that he was unable to exclude the possibility that reported gas exposure may have contributed to the Veteran's emphysema, the September 2005 statement of a VA physician's assistant indicating that because the Veteran has never smoked or worked in a coal mine it is at least as likely as not that his emphysema is due to noxious gas exposure during service, Dr. N's June 2005 treatment record indicating that it is quite possible that the Veteran's emphysema could be caused by his reported exposure to unknown gasses during service although there was no definite evidence at that time, and the June 2008 statement of Dr. O. indicating that the Veteran's emphysema is at least as likely as not directly related to exposure to unknown gasses during service.  

In addition, the examiner should indicate how long it takes for a calcified hilar mass (caused by infection) to develop and state whether it is at least as likely as not (at least 50 percent likely) that the infection that caused the calcified hilar mass was present during the Veteran's active service.  

c.  If the answer to the above question is in the affirmative, does the Veteran currently have any residual respiratory symptomatology or disability of the calcified hilar mass that was found in his left lung in May 1966?  If so, please identify any symptomatology or disability and manifestations of that symptomatology or disability in detail.   

The examiner must provide an opinion as to each of the above questions or indicate that such question cannot be answered to a reasonable medical certainty without resort to mere speculation.  If the latter situation is the case, the examiner should fully explain the reason why he or she cannot provide the requested opinion.  With respect to all opinions provided, the examiner should fully explain his or her reasoning in the report of examination.  

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


